iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13 and 14 are objected to because of the following informalities:    
In claim 1 (4th paragraph), claim 7 (6th paragraph), and claim 9 (5th paragraph) each of the two instances of term “the indigo ring-dyed cotton warp yarn” should be amended to “the indigo ring-dyed cotton ” (i.e., without the term “warp”) or, alternatively, “the indigo ring-dyed cotton of the warp” in order to be consistent with the antecedent expression of a “warp comprising indigo ring-dyed cotton yarn.” That is, the antecedent expression is “warp comprising…cotton yarn” rather than “cotton warp yarn.” For purposes of examination, the foregoing phrase has been interpreted to have the meaning of the suggested revision.
In claims 13 and 14, the expression “the using a laser to create a finishing pattern on an outer surface” should be “the using the laser to create the finishing pattern on the outer surface” since it is referring to previously-recited elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7, and 9, it is unclear as to whether “the finishing pattern” in the expressions “for lighter pixel locations of the finishing pattern” and “for darker pixel locations of the finishing pattern” (see, e.g., claim 1, 4th paragraph) refers to the finishing pattern from the existing garment represented by the laser input file, or instead refers to the finishing pattern created by the laser. For purposes of examination, this term has been interpreted to cover the finishing pattern represented by the laser input file, since the context of pixels seems to be referring to the laser input file. This part of the rejection can be overcome by amending the above phrase to “the finishing pattern represented by the laser input file” or in another suitable manner that resolves the above ambiguity.
Claims 1, 7, and 9, recite the term “the finishing pattern created can extend…” at the bottom paragraph of these claims. It is unclear as to whether “can” denotes an optional feature that is not required to be met for purposes of infringement and patentability (i.e., an optional feature in the sense that “the finishing pattern created may extend”) or instead denotes a functional capability of something (i.e., something is configured to create or capable of creating a finishing pattern that “extends” in the manner recited). The Examiner notes that claims 1, 7, and 9 are method claims, rather than apparatus claims, and that “can” is used to define the use of the “later” rather than the structure of the laser device. Therefore, “can” does not clearly have the meaning of “configured to” or “capable of.” For purposes of examination, the term “the finishing pattern created can extend…” has been interpreted to cover the meaning of “the laser is configured to create the finishing pattern such that the finishing pattern extends…” This part of the rejection can be overcome by amending the claim in such a manner or potentially by arguments that clarify the interpretation of the claims. 
In claims 1, 7, and 9, the term “the threads” at the last line of these claims has insufficient antecedent basis. Note that the previous claim language provides antecedent basis for “thread” but not “the threads” (i.e., a plural of threads). For purposes of examination, “the threads” has been interpreted to be “threads.”
In claim 12, line 1, the term “the determining values for the laser input file comprises” lacks antecedent basis. Furthermore, this phrase is missing a term such as “wherein”; thus, the relationship between “the method of claim 9” and “the determining values” is not clear. For purposes of examination, the preamble of claim 12 has been interpreted to have the meaning of “further comprising determining values for the laser input files, wherein the determining the values comprises.” This part of the § 112(b) rejection can be overcome by amending the claim in this manner. 
In claim 12, the term “the target image” in the first paragraph of the claim lacks antecedent basis. For purposes of examination, this phrase has been interpreted to be “a target image.”
In claim 12, the term “target image” at the end of the claim is unclear as to whether it is referring to “the target image.” For purposes of examination, this phrase has been interpreted to be “the target image.”
Claims dependent from one or more of the above discussed claims are also rejected for the reasons given for their parent claims, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the remaining dependent claims are also rejected due to the deficiencies noted above for their independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/177,415 (the “reference application”). 
The following table shows the corresponding features between the instant application claims and the reference application claims.  
Claims of this application
Claims of reference application 16/177,415
1. A method comprising:
[assembling] a garment made from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread;
using a model formed through a machine learning comprising a generative adversarial network, creating a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the first material comprises a different fabric characteristic from the second material; and
using a laser to create a finishing pattern on an outer surface of the garment based on the laser input file created by the model, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the garment,
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and
the finishing pattern created can extend across portions of the garment where two or more fabric panels are joined together by the threads by exposing these portions to the laser.
1. A method comprising: 
providing an assembled garment made from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread; 
providing a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the finishing pattern on the existing garment was not created by a laser, and the laser input file was obtained by 
providing sample laser input files and images of sample garments with lasered finishing patterns resulting from the sample laser input files to a generative adversarial network, wherein the sample laser input files comprise real laser input files for the generative adversarial network, 
using a generative neural net of the generative adversarial network, generating fake laser input files for the images of sample garments with lasered finishing patterns, 
determining a generator loss based on the fake laser input files and real laser input files, 
inputting the real laser input files to a real discriminator of the generative adversarial network, 
inputting the real laser input files and the fake laser input files to a fake discriminator of the generative adversarial network, 
determining a discriminator loss based on outputs of the real discriminator and fake discriminator, and 
based on outputs of the generator loss and discriminator loss, iteratively training a model to obtain final model, wherein the final model generates the laser input file for an image of the existing garment with the finishing pattern; and 
using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the assembled garment, 
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring- dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and 
the finishing pattern created can extend across portions of the assembled garment where two or more fabric panels are joined together by the threads by exposing these portions to the laser.
2. The method of claim 1 wherein the generative adversarial network comprises a generative neural net and a discriminative neural net, and the generative adversarial network is trained by
providing as input a plurality of laser input files and images of garments burned with the laser input files, and
the generative neural net generating laser input files candidates for the discriminative neural net to determine whether the candidates appear real or fake.
1. …providing a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the finishing pattern on the existing garment was not created by a laser, and the laser input file was obtained by 
providing sample laser input files and images of sample garments with lasered finishing patterns resulting from the sample laser input files to a generative adversarial network, wherein the sample laser input files comprise real laser input files for the generative adversarial network, 
using a generative neural net of the generative adversarial network, generating fake laser input files for the images of sample garments with lasered finishing patterns, 
determining a generator loss based on the fake laser input files and real laser input files, 
inputting the real laser input files to a real discriminator of the generative adversarial network, 
inputting the real laser input files and the fake laser input files to a fake discriminator of the generative adversarial network, 
determining a discriminator loss based on outputs of the real discriminator and fake discriminator, and
based on outputs of the generator loss and discriminator loss, iteratively training a model to obtain final model
3. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim.
2. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim.
4. The method of claim 1 wherein the garment comprises at least one of jeans, shirts, shorts, jackets, vests, or skirts.
3. The method of claim 1 wherein the garment comprises at least one of jeans, shirts, shorts, jackets, vests, or skirts.
5. The method of claim 1 wherein the garment and the existing garment are of the same type of garment.
4. The method of claim 1 wherein the garment and the existing garment are of the same type of garment.
6. The method of claim 1 wherein the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination.
5. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim, the garment and the existing garment comprise a jean, and the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination.
7. A method comprising:
providing an assembled garment made from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread;
providing a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the finishing pattern on the existing garment was not created by a laser, and the laser input file was obtained by
training a generative adversarial network comprising a generative neural net and a discriminative neural net, and
forming a model from the generative adversarial network, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern; and
using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the assembled garment,
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and
the finishing pattern created can extend across portions of the assembled garment where two or more fabric panels are joined together by the threads by exposing these portions to the laser.
1. A method comprising: 
providing an assembled garment made from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread; 
providing a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the finishing pattern on the existing garment was not created by a laser, and the laser input file was obtained by 
providing sample laser input files and images of sample garments with lasered finishing patterns resulting from the sample laser input files to a generative adversarial network, wherein the sample laser input files comprise real laser input files for the generative adversarial network, 
using a generative neural net of the generative adversarial network, generating fake laser input files for the images of sample garments with lasered finishing patterns, 
determining a generator loss based on the fake laser input files and real laser input files, 
inputting the real laser input files to a real discriminator of the generative adversarial network, 
inputting the real laser input files and the fake laser input files to a fake discriminator of the generative adversarial network, 
determining a discriminator loss based on outputs of the real discriminator and fake discriminator, and 
based on outputs of the generator loss and discriminator loss, iteratively training a model to obtain final model, wherein the final model generates the laser input file for an image of the existing garment with the finishing pattern; and 
using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the assembled garment, 
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring- dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and 
the finishing pattern created can extend across portions of the assembled garment where two or more fabric panels are joined together by the threads by exposing these portions to the laser.
8. The method of claim 7 wherein the first material comprises a denim and the second material comprises a denim, the garment and the existing garment comprise a jean, and the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination.
5. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim, the garment and the existing garment comprise a jean, and the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination.
9. A method comprising:
assembling a jean made from fabric panels of a woven first denim material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread;
creating a laser input file that is representative of a finishing pattern from an existing jean made from a second denim material, wherein the first denim material comprises a different fabric characteristic from the second denim material, and the creating the laser input file comprises
using machine learning to form a model, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern; and
using a laser to create a finishing pattern on an outer surface of the jean based on the laser input file, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the jean,
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and
the finishing pattern created can extend across portions of the jean where two or more fabric panels are joined together by the threads by exposing these portions to the laser.
Rejected over claim 2, which depends from claim 1. Both claims as shown below:

1. A method comprising: 
providing an assembled garment made from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread; 
providing a laser input file that is representative of a finishing pattern from an existing garment made from a second material, wherein the finishing pattern on the existing garment was not created by a laser, and the laser input file was obtained by 
providing sample laser input files and images of sample garments with lasered finishing patterns resulting from the sample laser input files to a generative adversarial network, wherein the sample laser input files comprise real laser input files for the generative adversarial network, 
using a generative neural net of the generative adversarial network, generating fake laser input files for the images of sample garments with lasered finishing patterns, 
determining a generator loss based on the fake laser input files and real laser input files, 
inputting the real laser input files to a real discriminator of the generative adversarial network, 
inputting the real laser input files and the fake laser input files to a fake discriminator of the generative adversarial network, 
determining a discriminator loss based on outputs of the real discriminator and fake discriminator, and 
based on outputs of the generator loss and discriminator loss, iteratively training a model to obtain final model, wherein the final model generates the laser input file for an image of the existing garment with the finishing pattern; and 
using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file, wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the assembled garment, 
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring- dyed cotton warp yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed, and 
the finishing pattern created can extend across portions of the assembled garment where two or more fabric panels are joined together by the threads by exposing these portions to the laser.

2. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim.
13. The method of claim 9 wherein the using a laser to create a finishing pattern on an outer surface of the jean comprises a single pass of the laser.
Rejected over claim 2, which recites a denim material and which depends from claim 1. Claim 1 includes the limitations “using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file…” and the use of a laser in such a manner implicitly includes at least one pass.
14. The method of claim 9 wherein the using a laser to create a finishing pattern on an outer surface of the jean comprises [multiple passes] of the laser.
Rejected over claim 2, which recites a denim material and which depends from claim 1. Claim 1 includes the limitations “using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file…” and the use of a laser in such a manner implicitly includes at least one pass. Furthermore, the feature of multiple passes would have been obvious as discussed below.


Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of this application recites “assembling a garment” whereas claim 1 of the reference application recites “providing an assembled garment.” While the two limitations are not identical, the former is an obvious variant of the latter, since it merely recites “assembling” without reciting any specific steps of what the assembling process includes.  
Claim 14 of this application recites “multiple passes of the laser,” whereas claim 2 of the reference application implies at least one pass but does not explicitly recite multiple passes. However, the use of multiple passes would have been an obvious variation under the principles of MPEP § 2144(IV)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). The instant claim does not require any new and unexpected results from multiple passes as compared to a single pass. Therefore, the feature of multiple passes is an obvious variation that merely duplicates laser passes.
The remaining limitations of the instant application claims are within the scope of the reference application claims, as shown in the table above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 10-11 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 7-15 of copending Application No. 16/177,415 (the “reference application”) in view of Etheridge et al. (US 2017/0325530 A1) (“Etheridge”)
The following table shows the corresponding features between the instant application claims and the reference application claims.  
Claims of this application
Claims of reference application 16/177,415
10. The method of claim 9 wherein the first denim material comprises [a weft comprising yarn that has not been indigo dyed.]
2. The method of claim 1 wherein the first material comprises a denim and the second material comprises a denim.
11. The method of claim 9 wherein for the portions of the jean exposed to the laser where the fabric panels are joined, the fabric panels are joined together using a thread comprising cotton.
6. The method of claim 1 wherein for the portions of the jean exposed to the laser where the fabric panels are joined, the fabric panels are joined together using a thread comprising cotton.
15. The method of claim 9 wherein when using a laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed.
7. The method of claim 1 wherein when using a laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed.
16. The method of claim 9 wherein the first denim material comprises a first surface texture characteristic which is different from a second surface texture characteristic of the second denim material.
9. The method of claim 1 wherein the first material comprises a first surface texture characteristic which is different from a second surface texture characteristic of the second material.
17. The method of claim 9 wherein the first denim material comprises a first dye characteristic which is different from a second dye characteristic of the second denim material.
10. The method of claim 1 wherein the first material comprises a first dye characteristic which is different from a second dye characteristic of the second material.
18. The method of claim 9 wherein the first denim material comprises a first base fabric color characteristic which is different from a second base fabric color characteristic of the second denim material.
11. The method of claim 1 wherein the first material comprises a first base fabric color characteristic which is different from a second base fabric color characteristic of the second material.
19. The method of claim 9 wherein the first denim material comprises a first yarn characteristic which is different from a second yarn characteristic of the second denim material.
12. The method of claim 1 wherein the first material comprises a first yarn characteristic which is different from a second yarn characteristic of the second material.
20. The method of claim 9 wherein the first denim material comprises a first yarn weight characteristic which is different from a second yarn weight characteristic of the second denim material.
13. The method of claim 1 wherein the first material comprises a first yarn weight characteristic which is different from a second yarn weight characteristic of the second material.
21. The method of claim 9 wherein the first denim material comprises a first yarn diameter characteristic which is different from a second yarn diameter characteristic of the second denim material.
14. The method of claim 1 wherein the first material comprises a first yarn diameter characteristic which is different from a second yarn diameter characteristic of the second material.
22. The method of claim 9 wherein the first denim material comprises a first yarn twist characteristic which is different from a second yarn twist characteristic of the second denim material.
15. The method of claim 1 wherein the first material comprises a first yarn twist characteristic which is different from a second yarn twist characteristic of the second material.


Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 10 of this application, as compared to claim 2 of the reference application, recites the further limitation of “comprises a weft comprising yarn that has not been indigo dyed.” This limitation is a well known feature that is taught by Etheridge, which teaches “a weft comprising yarn that has not been indigo dyed” at [0002] (“Typically, only the warp yarn is dyed, such as with indigo, while the weft yarn remains white.”). It would have been obvious to one of ordinary skill in the art to have incorporated this feature of Etheridge in order to use a typical type of denim material that is suitable for jeans, as taught by Etheridge ([0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave and to the abrasion of the denim fabric.…Typically, only the warp yarn is dyed, such as with indigo, while the weft yarn remains white.”).
The remaining claims 11 and 15-22, as compared to the corresponding claims listed above, recite the limitation that the first and second materials are denim materials, which is a limitation recited only in claim 2 of the reference application but not in the corresponding claims listed above. However, the use of a denim material would have been over Etheridge, which teaches denim materials at [0002] (“The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave and to the abrasion of the denim fabric.”). It would have been obvious to one of ordinary skill in the art to have incorporated this feature taught by Etheridge in order to use a typical type of denim material that is suitable for jeans, as taught by Etheridge ([0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave and to the abrasion of the denim fabric.”).
The remaining limitations of the instant application claims are within the scope of the reference application claims, as shown in the table above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 6,819,972) (“Martin”) (cited by applicant) in view of Etheridge et al. (US 2017/0325530 A1) (“Etheridge”) and Isolda et al., “Image-to-Image Translation with Conditional Adversarial Networks,” arXiv:1611.07004v1 [cs.CV] 21 Nov 2016 (“Isolda”).
As to claim 1, Martin teaches a method comprising:
assembling a garment made from fabric panels [Col. 3, lines 33-34: “a garment or another product made from a textile material.” Since the claim does not require any specific action steps as part of the “assembling,” the act of assembling is taught by this description that the garment is “made from” the textile material. The textile fabric is described as a “denim fabric” (col. 1, line 30) or “textile fabric” (col. 11, line 48) and the garment is “denim jeans” (col. 12, lines 11-12). Since jeans are made of fabric portions, the limitation of “fabric panels” is taught.] of a woven first material comprising […] indigo […] cotton yarn, [The denim fabric is described as comprising “threads of the cotton fiber” (col. 1, lines 29-30), therefore teaching a woven first material comprising cotton yarn. The limitation of “indigo” is taught in col. 2, lines 47-49: “the energy density per unit time of the laser causes the garment to change color to varying degrees from indigo blue or black to white or grey” and col. 8, lines 53-59: “one uniform color was formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing)….the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any section of the pattern.” That is, the laser is used to remove material, wherein a higher intensity (high EDPUT scribing) results in white, while a lower intensity maintains an indigo blue color. Since the purpose of the laser is to simulate a “worn look” (col. 1, line 26), the indigo blue is a dyed portion and that the laser removes part of the dyed parts to expose a white or gray color.] […] 
[…] creating a laser input file that is representative of a finishing pattern [Col. 5, line 66 to col. 6, line 4: “the EDPUT for each area on the jeans can be established. This information can be used to form the above-described matrix, storing any of the above-described parameters. This matrix can then be used as the information in the memory 195 which drives the controller to drive the laser.” The EDPUT (energy density per unit time) that is recorded is also known as a “pattern file,” which corresponds to the “laser input file” of the claim. See col. 10, lines 21-23: “The pattern file represents the power profile information for the specified pattern which is displayed and editable via the user interface.” See also col 11, lines 10-22 regarding the format of the file (“A new file format has been developed…which communicates precisely those parameters required for converting the desired image into laser control command”). See also claim 72: “forming a computer file which has a plurality of area representations, each area representation associated with a power representation representing said amount of laser power which needs to be applied to each of said areas to replicate said different areas of said first garment.”] from an existing garment made from a second material, wherein the first material comprises a different fabric characteristic from the second material; [Martin teaches that the laser input file is created based on patterns existing garment. In general, col. 5, lines 59-60 and col. 6 lines 11-13 teach “Different patterns [of an existing garment] can hence be scanned, e.g. using a scanner or camera” to obtain EDPUT levels and that “these techniques can replicate any desired look." In examples, the existing garment is a sandblasted garment, as described in col. 5, lines 37-60: “According to one aspect, typically sandblasted garments are examined. This examination reveals different shapes and wear patterns. These patterns are basically non-uniform in nature. A high degree of feathering, or variation of the material (abrasion), across the edges and top and bottom of a pattern is observed, either directly by a human examiner, or via an automated examination process… This look is then translated into an specified type of parameter matrix. The matrix can be an EDPUT matrix, a power matrix, a duty cycle matrix or a speed-matrix, for example…. Different patterns can hence be scanned, e.g. using a scanner or camera.” Thus, the pattern for the laser input file is from a garment made of a second material (the material of that garment) with a fabric characteristic (i.e., “sandblasted”) that is different from the first material, which has the fabric characteristic of not sandblasted, but is instead laser treated (see col. 3, line 66 to col. 4, line 2: “Simulates…as would be produced by a Sandblasting process.”] and
using a laser to create a finishing pattern on an outer surface of the garment based on the laser input file created by the model, [The image on the screen is applied to the material with a laser.” See col. 9, lines 42-43: “Figure 3 shows a graphical user interface which permits formation of a pattern, or a portion of a pattern which will form the basic design to be scribed on a garment.” Col. 11, lines 21-22: “converting the desired image into laser control command.” See also claim 73: “using said computer file to control a laser to mark a second garment in a way that replicates a pattern of the colors on the first garment.”] wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the garment, [Col. 5, lines 23-27: “continuously and discontinuously changing the EDPUT level…By so doing this system alters the amount of change or abrasion to the textile material, as the laser scribes individual lines on the textile material.” Note that “abrasion” refers to the removal of material, and is also referred to as “wear” See also col. 8, lines 59-62: “The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” Regarding the aspect of pixel locations, see col. 11, lines 24-33: “Each value represents power level/duty cycle/EDPUT for each pixel in the image as well as other control values. This file format therefore includes an edput value, or at least a value indicative of the amount of effective energy to be applied to a pixel…” ]
for lighter pixel locations of the finishing pattern, a greater amount of the indigo […] cotton […] yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo […] cotton […] yarn is removed, [Col. 8, lines 56-62: “color…formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing). the capability to continuously or discontinuously change the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any Section of the pattern. The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” That is, a high EDPUT (energy density per unit time) corresponds to a greater degree of abrasion, which corresponds to the white or gray color, which is a greater removal of the indigo dyed yarn, while a low corresponds to a lesser degree of abrasion, which corresponds to the indigo color, which is lesser removal of the indigo dyed yarn. The EDPUT is controlled via an image that is delineated by pixels in the file. See claims 90-91: “defining a file having different levels of effective applied energy, and using said file to control a number of said passes which are carried out in each of a plurality of areas…wherein said areas are pixels.” Col. 11, lines 40-42: “each pixel such as 372,374 may have a different EDPUT level associated with it. The EDPUT level is changed as the laser is Scanning from pixel to pixel.”] and
the finishing pattern created can extend across portions of the garment […] by exposing these portions to the laser. [Col. 12, lines 6-12: “FIGS. 7 and 8 show a whisker worn look with multiple lines from about ⅛ inch to about 2 inches in width by 1 to 14 inches in length. The color of the pattern changes from white or gray in the center of the pattern to indigo blue or black along the edges of the pattern. The whisker worn look can be along any area of the front and back of the denim jeans and may contain one or several rectangular sections.” Other patterns are shown in FIG. 6. As discussed above, the worn look is obtained by exposure to the laser under various energy density levels (see, e.g., col. 5, lines 23-27).] 
Martin does not explicitly teach the following:
(1)	The following limitations: the first material comprises a “warp” and the indigo cotton yarn is comprised in said warp; the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”); “wherein the fabric panels are sewn together using thread”; and the portions of the garment across which the finishing pattern extend being “where two or more fabric panels are joined together by the threads”; [The Examiner notes, however, that Martin’s disclosure is fully consistent with indigo ring-dyed cotton yarn, given that Martin teaches that blue is removed to expose white, even if Martin does not explicitly teach “ring-dyed.”] and
(2)	The laser input file is created “using a model formed through a machine learning comprising a generative adversarial network.” 
Etheridge, in an analogous art, teaches limitations (1) listed above, which are well known features of denim garments. Etheridge teaches creating a “garment having a realistic visual effect of abraded denim” (see title), wherein the garment is indigo ring-eyed cotton yarn, as described in [0002] (“The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.”). Therefore, Etheridge is in the same field of endeavor as the claimed invention, namely apparel and apparel production. 
In particular, Etheridge teaches indigo cotton yarn being comprised in a “warp” of a first material, and the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”) [[0002]: “Denim is a cotton fabric having a twill weave in which each warp yarn passes over a number of weft yarns, typically between two and four…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.” That is, the warp yarn is “ring-dyed.”]. Etheridge further teaches “wherein the fabric panels are sewn together using thread” and the related limitation that the portions of the garment are “where two or more fabric panels are joined together by the threads” [[0009]: “The performance garment comprises a number of fabric panels that are adjoined together to form the garment… Each fabric panel is printed with a pattern that provides the fabric panel with the visual effect of abraded denim.” [0010]: “one or more of these friction-free seams have the appearance of characteristic denim seam abrasion, i.e. provide the visual effect of an abraded denim seam, i.e. provide the visual effect of an abraded denim seam.” Regarding the limitation of “sewn together using thread,” see [0048]: “Flatlock stitching is a preferred seam for high stretch performance garments because of its low profile and durability in areas of extreme tension.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and the teachings of Etheridge by implementing the features that: (a) the first material comprises a warp, and the indigo cotton yarn are comprised in said “warp”, (b) the cotton yarn are “ring-dyed” (i.e., “ring-dyed warp yarn”), (c) “the fabric panels are sewn together using thread”, and (d) the portions of the garment across which the finishing pattern extend are “where two or more fabric panels are joined together by the threads,” so as to meet the limitations of the instant claim pertaining to the features of the garment. The motivation would have been to assemble a denim garment using a suitable type of material that enables a fading effect (see Etheridge, [0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white. Accordingly, as a denim garment is worn, it undergoes a natural abrasion or fading.”) and to assemble the garment using the known method of adjoining fabric panels (see Etheridge, [0009]: “fabric panels that are adjoined together to form the garment”), and to provide an abraded effect to multiple panels of the fabric (see Etheridge, [0009]: “Each fabric panel is printed with a pattern…”). 
Isola, in an analogous art, teaches the remaining limitations. Isola teaches “Image-to-Image Translation with Conditional Adversarial Networks” (title). Therefore, Isola is in the same field of endeavor as the claimed invention, namely neural network applications. Alternatively, Isola is reasonably pertinent to the problem of neural network data generation faced by the inventors of the claimed invention.
In particular, Isola teaches an image file created “using a model formed through a machine learning comprising a generative adversarial network.” [Page 2, left column, 3rd paragraph: “we explore GANs in the conditional setting. Just as GANs learn a generative model of data, conditional GANs (cGANs) learn a conditional generative model. This makes cGANs suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image.” Note that “GAN” stands for “generative adversarial network” as stated in the preceding paragraph. The conditional GAN is trained and includes a generator and a discriminator, as described in § 2: “The generator G is trained to produce outputs that cannot be distinguished from ‘real’ images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generator’s ‘fakes’. This training procedure is diagrammed in Figure 2.” The training process (i.e., creating a model “formed through a machine learning”) is taught in § 2.]. The Examiner notes that the technique of Isola has wide applicability and is suitable for the type of images at issue, as evidence by the diverse types of image exemplified. For example, FIG. 1 shows the generation of abstracted image (a map) from a photo-realistic image (an aerial photo), and FIG. 14 shows fashion-type images.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and Etheridge with the teachings of Isola by modifying the operation of creating the laser input file to be performed “using a model formed through a machine learning comprising a generative adversarial network.” The motivation would have been to use a computer model that is suitable for image-to-image translation tasks wherein the output image can be generated based on an input image. Isola, page 2, left column, 3rd paragraph (“suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image”).

As to claim 3, the combination of Martin, Etheridge, and Isola teaches the method of claim 1 wherein the first material comprises a denim and the second material comprises a denim. [In Martin, the garment that is processed is exemplified as “denim jeans (col. 12, lines 11-12). See also col. 12, lines 31-32: “The composite image may then be used to laze denim jeans.” The examined sandblasted garment is also denim jeans, as described in Martin, col. 1, lines 31-33: “sandblasting equipment to abrade the denim jeans with sand particles or other abrasive media”; and Martin, col. 5, lines 60-61: “The Scanner can evaluate each of the sections on the garment, here shown as denim jeans.”]

As to claim 4, the combination of Martin, Etheridge, and Isola teaches the method of claim 1 wherein the garment comprises at least one of jeans, shirts, shorts, jackets, vests, or skirts. [In Martin, the garment that is processed is exemplified as “denim jeans (col. 12, lines 11-12). See also col. 12, lines 31-32: “The composite image may then be used to laze denim jeans.”]

As to claim 5, the combination of Martin, Etheridge, and Isola teaches the method of claim 1 wherein the garment and the existing garment are of the same type of garment. [In Martin, the garment that is processed is exemplified as “denim jeans (col. 12, lines 11-12). See also col. 12, lines 31-32: “The composite image may then be used to laze denim jeans.” The examined sandblasted garment is also denim jeans, as described in Martin, col. 1, lines 31-33: “sandblasting equipment to abrade the denim jeans with sand particles or other abrasive media”; and Martin, col. 5, lines 60-61: “The Scanner can evaluate each of the sections on the garment, here shown as denim jeans.”]

As to claim 6, the combination of Martin, Etheridge, and Isola teaches the method of claim 1 wherein the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination. [Martin, col. 10, lines 35-38: “Another tool, shown herein as the whisker tool, may aid in whisker generation. Users may set the length and angle of the whisker, and then automatically produce a whisker pattern which can be later edited by the user.” Martin, col. 12, lines 10-12: “The whisker worn look can be along any area of the front and back of the denim jeans and may contain one or several rectangular sections.”]

As to claim 7, Martin teaches a method comprising:
providing an assembled garment made from fabric panels [Col. 3, lines 33-34: “a garment or another product made from a textile material.” The textile fabric is described as a “denim fabric” (col. 1, line 30) or “textile fabric” (col. 11, line 48) and the garment is “denim jeans” (col. 12, lines 11-12). Since jeans are made of fabric portions, the limitation of “fabric panels” is taught.] of a woven first material comprising […] indigo […] cotton yarn, [The denim fabric is described as comprising “threads of the cotton fiber” (col. 1, lines 29-30), therefore teaching a woven first material comprising cotton yarn. The limitation of “indigo” is taught in col. 2, lines 47-49: “the energy density per unit time of the laser causes the garment to change color to varying degrees from indigo blue or black to white or grey” and col. 8, lines 53-59: “one uniform color was formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing)….the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any section of the pattern.” That is, the laser is used to remove material, wherein a higher intensity (high EDPUT scribing) results in white, while a lower intensity maintains an indigo blue color. Since the purpose of the laser is to simulate a “worn look” (col. 1, line 26), the indigo blue is a dyed portion and that the laser removes part of the dyed parts to expose a white or gray color.] […]; 
providing a laser input file that is representative of a finishing pattern [Col. 5, line 66 to col. 6, line 4: “the EDPUT for each area on the jeans can be established. This information can be used to form the above-described matrix, storing any of the above-described parameters. This matrix can then be used as the information in the memory 195 which drives the controller to drive the laser.” The EDPUT (energy density per unit time) that is recorded is also known as a “pattern file,” which corresponds to the “laser input file” of the claim. See col. 10, lines 21-23: “The pattern file represents the power profile information for the specified pattern which is displayed and editable via the user interface.” See also col 11, lines 10-22 regarding the format of the file (“A new file format has been developed…which communicates precisely those parameters required for converting the desired image into laser control command”). See also claim 72: “forming a computer file which has a plurality of area representations, each area representation associated with a power representation representing said amount of laser power which needs to be applied to each of said areas to replicate said different areas of said first garment.”] from an existing garment made from a second material, [Martin teaches that the laser input file is created based on patterns existing garment. In general, col. 5, lines 59-60 and col. 6 lines 11-13 teach “Different patterns [of an existing garment] can hence be scanned, e.g. using a scanner or camera” to obtain EDPUT levels and that “these techniques can replicate any desired look." In examples, the existing garment is a sandblasted garment, as described in col. 5, lines 37-60: “According to one aspect, typically sandblasted garments are examined. This examination reveals different shapes and wear patterns. These patterns are basically non-uniform in nature. A high degree of feathering, or variation of the material (abrasion), across the edges and top and bottom of a pattern is observed, either directly by a human examiner, or via an automated examination process… This look is then translated into an specified type of parameter matrix. The matrix can be an EDPUT matrix, a power matrix, a duty cycle matrix or a speed-matrix, for example…. Different patterns can hence be scanned, e.g. using a scanner or camera.” Thus, the pattern for the laser input file is from a garment made of a second material (the material of that garment) with a fabric characteristic (i.e., “sandblasted”) that is different from the first material, which has the fabric characteristic of not sandblasted, but is instead laser treated (see col. 3, line 66 to col. 4, line 2: “Simulates…as would be produced by a Sandblasting process.”] wherein the finishing pattern on the existing garment was not created by a laser, [This limitation is taught because the existing garment has patterns from sandblasting, as described above. While Martin does not expressly use the term “not created by a laser,” this negative limitation is implied because sandblasting is described as an old technique and laser processing is described as a new technique (col. 2, lines 33-38: “Despite the above shortcomings, Sandblasting and rubbing processes remain in wide use because the market desires worn look denim…The present assignee has disclosed laser processing of denim”). Note that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP § 2144.01)], and the laser input file was obtained […] (based on) an image of the existing garment with the finishing pattern; [Col. 5, lines 59-66: “Different patterns can hence be scanned, e.g. using a scanner or camera. The Scanner can evaluate each of the sections on the garment, here shown as denim jeans… In this way, the EDPUT for each area on the jeans can be established.”] and
using a laser to create a finishing pattern on an outer surface of the assembled garment based on the laser input file, [The image on the screen is applied to the material with a laser.” See col. 9, lines 42-43: “Figure 3 shows a graphical user interface which permits formation of a pattern, or a portion of a pattern which will form the basic design to be scribed on a garment.” Col. 11, lines 21-22: “converting the desired image into laser control command.” See also claim 73: “using said computer file to control a laser to mark a second garment in a way that replicates a pattern of the colors on the first garment.”] wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the assembled garment, [Col. 5, lines 23-27: “continuously and discontinuously changing the EDPUT level…By so doing this system alters the amount of change or abrasion to the textile material, as the laser scribes individual lines on the textile material.” Note that “abrasion” refers to the removal of material, and is also referred to as “wear” See also col. 8, lines 59-62: “The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” Regarding the aspect of pixel locations, see col. 11, lines 24-33: “Each value represents power level/duty cycle/EDPUT for each pixel in the image as well as other control values. This file format therefore includes an edput value, or at least a value indicative of the amount of effective energy to be applied to a pixel…” ]
for lighter pixel locations of the finishing pattern, a greater amount of the indigo […] cotton […] yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo […] cotton […] yarn is removed, [Col. 8, lines 56-62: “color…formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing). the capability to continuously or discontinuously change the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any Section of the pattern. The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” That is, a high EDPUT (energy density per unit time) corresponds to a greater degree of abrasion, which corresponds to the white or gray color, which is a greater removal of the indigo dyed yarn, while a low corresponds to a lesser degree of abrasion, which corresponds to the indigo color, which is lesser removal of the indigo dyed yarn. The EDPUT is controlled via an image that is delineated by pixels in the file. See claims 90-91: “defining a file having different levels of effective applied energy, and using said file to control a number of said passes which are carried out in each of a plurality of areas…wherein said areas are pixels.” Col. 11, lines 40-42: “each pixel such as 372,374 may have a different EDPUT level associated with it. The EDPUT level is changed as the laser is Scanning from pixel to pixel.”]  and
the finishing pattern created can extend across portions of the assembled garment […] by exposing these portions to the laser. [Col. 12, lines 6-12: “FIGS. 7 and 8 show a whisker worn look with multiple lines from about ⅛ inch to about 2 inches in width by 1 to 14 inches in length. The color of the pattern changes from white or gray in the center of the pattern to indigo blue or black along the edges of the pattern. The whisker worn look can be along any area of the front and back of the denim jeans and may contain one or several rectangular sections.” Other patterns are shown in FIG. 6. As discussed above, the worn look is obtained by exposure to the laser under various energy density levels (see, e.g., col. 5, lines 23-27).]
Martin does not explicitly teach the following:
(1)	the following limitations: the first material comprises a “warp” and the indigo cotton yarn is comprised in said warp; the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”); “wherein the fabric panels are sewn together using thread”; and the portions of the garment across which the finishing pattern extend being “where two or more fabric panels are joined together by the threads”;  [The Examiner notes, however, that Martin’s disclosure is fully consistent with indigo ring-dyed cotton yarn, given that Martin teaches that blue is removed to expose white, even if Martin does not explicitly teach “ring-dyed.”] and
(2)	the laser input file was obtained “by training a generative adversarial network comprising a generative neural net and a discriminative neural net, and forming a model from the generative adversarial network, wherein the model generates the laser input file for” the image of the existing garment with the finishing pattern. 
Etheridge, in an analogous art, teaches limitations (1) listed above, which are well known features of denim garments. Etheridge teaches creating a “garment having a realistic visual effect of abraded denim” (see title), wherein the garment is indigo ring-eyed cotton yarn, as described in [0002] (“The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.”). Therefore, Etheridge is in the same field of endeavor as the claimed invention, and also pertains to garments of the same type of material. 
In particular, Etheridge teaches indigo cotton yarn being comprised in a “warp” of a first material, and the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”) [[0002]: “Denim is a cotton fabric having a twill weave in which each warp yarn passes over a number of weft yarns, typically between two and four…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.” That is, the warp yarn is “ring-dyed.”]. Etheridge further teaches “wherein the fabric panels are sewn together using thread” and the related limitation that the portions of the garment are “where two or more fabric panels are joined together by the threads” [[0009]: “The performance garment comprises a number of fabric panels that are adjoined together to form the garment… Each fabric panel is printed with a pattern that provides the fabric panel with the visual effect of abraded denim.” [0010]: “one or more of these friction-free seams have the appearance of characteristic denim seam abrasion, i.e. provide the visual effect of an abraded denim seam, i.e. provide the visual effect of an abraded denim seam.” Regarding the limitation of “sewn together using thread,” see [0048]: “Flatlock stitching is a preferred seam for high stretch performance garments because of its low profile and durability in areas of extreme tension.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and the teachings of Etheridge by implementing the features that: (a) the first material comprises a warp, and the indigo cotton yarn are comprised in said “warp”, (b) the cotton yarn are “ring-dyed” (i.e., “ring-dyed warp yarn”), (c) “the fabric panels are sewn together using thread”, and (d) the portions of the garment across which the finishing pattern extend are “where two or more fabric panels are joined together by the threads,” so as to meet the limitations of the instant claim pertaining to the features of the garment. The motivation would have been to assemble a denim garment using a suitable type of material that enables a fading effect (see Etheridge, [0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white. Accordingly, as a denim garment is worn, it undergoes a natural abrasion or fading.”) and to assemble the garment using the known method of adjoining fabric panels (see Etheridge, [0009]: “fabric panels that are adjoined together to form the garment”), and to provide an abraded effect to multiple panels of the fabric (see Etheridge, [0009]: “Each fabric panel is printed with a pattern…”). 
Isola, in an analogous art, teaches the remaining limitations. Isola teaches “Image-to-Image Translation with Conditional Adversarial Networks” (title). Therefore, Isola is in the same field of endeavor as the claimed invention, namely neural network applications. Alternatively, Isola is reasonably pertinent to the problem of neural network data generation faced by the inventors of the claimed invention.
Isola teaches the laser input file was obtained “by training a generative adversarial network comprising a generative neural net and a discriminative neural net, and forming a model from the generative adversarial network” [Page 2, left column, 3rd paragraph: “we explore GANs in the conditional setting. Just as GANs learn a generative model of data, conditional GANs (cGANs) learn a conditional generative model. This makes cGANs suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image.” Note that “GAN” stands for “generative adversarial network” as stated in the preceding paragraph. The “output image” is analogous to the “laser input file,” which is already taught by primary reference Martin. In Isola, the conditional GAN is trained and includes a generator and a discriminator, as described in § 2: “The generator G is trained to produce outputs that cannot be distinguished from ‘real’ images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generator’s ‘fakes’. This training procedure is diagrammed in Figure 2.” The training process (i.e., creating a model “formed through a machine learning”) is taught in § 2.] “wherein the model generates the laser input file for” an image of the existing garment with the finishing pattern. [Isola, § 2 teaches: “conditional GANs learn a mapping from observed image x and random noise vector z, to y.” In more detail, equation (1) in § 2.1 teaches that the objective is to train the discriminator D to distinguish between G(x,z) and y, where y is the “real” image, x is the observed image, corresponding to the “image of the existing garment with the finishing pattern,” and G(x,z) is the output image that is generated by the generator, corresponding to “the laser input file” that the model generates.] The Examiner notes that the technique of Isola has wide applicability and is suitable for the type of images at issue, as evidence by the diverse types of image exemplified. For example, FIG. 1 shows the generation of abstracted image (a map) from a photo-realistic image (an aerial photo), and FIG. 14 shows fashion-type images.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and Etheridge with the teachings of Isola by modifying the operation of creating the laser input file such that “the laser input file was obtained by training a generative adversarial network comprising a generative neural net and a discriminative neural net, and forming a model from the generative adversarial network, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern.” The motivation would have been to use a computer model that is suitable for image-to-image translation tasks wherein the output image can be generated based on an input image. Isola, page 2, left column, 3rd paragraph (“suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image”).

As to claim 8, the combination of Martin, Etheridge, and Isola teaches the method of claim 7 wherein the first material comprises a denim and the second material comprises a denim, the garment and the existing garment comprise a jean, [In Martin, the garment that is processed is exemplified as “denim jeans (col. 12, lines 11-12). See also col. 12, lines 31-32: “The composite image may then be used to laze denim jeans.” The examined sandblasted garment is also denim jeans, as described in Martin, col. 1, lines 31-33: “sandblasting equipment to abrade the denim jeans with sand particles or other abrasive media”; and Martin, col. 5, lines 60-61: “The Scanner can evaluate each of the sections on the garment, here shown as denim jeans.”] and the finishing pattern created by the laser on the garment includes wear patterns comprising at least one of combs or honeycombs, whiskers, stacks, or train tracks, or a combination. [Martin, col. 10, lines 35-38: “Another tool, shown herein as the whisker tool, may aid in whisker generation. Users may set the length and angle of the whisker, and then automatically produce a whisker pattern which can be later edited by the user.” Martin, col. 12, lines 10-12: “The whisker worn look can be along any area of the front and back of the denim jeans and may contain one or several rectangular sections.”]

As to claim 9, Martin teaches a method comprising:
assembling a jean made from fabric panels [Col. 3, lines 33-34: “a garment or another product made from a textile material.” Since the claim does not require any specific action steps as part of the “assembling,” the act of assembling is taught by this description that the garment is “made from” the textile material. The textile fabric is described as a “denim fabric” (col. 1, line 30) or “textile fabric” (col. 11, line 48) and the garment is “denim jeans” (col. 12, lines 11-12). Since jeans are made of fabric portions, the limitation of “fabric panels” is taught.] of a woven first denim material comprising […] indigo […] cotton yarn, [The denim fabric is described as comprising “threads of the cotton fiber” (col. 1, lines 29-30), therefore teaching a woven first material comprising cotton yarn. The limitation of “indigo” is taught in col. 2, lines 47-49: “the energy density per unit time of the laser causes the garment to change color to varying degrees from indigo blue or black to white or grey” and col. 8, lines 53-59: “one uniform color was formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing)….the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any section of the pattern.” That is, the laser is used to remove material, wherein a higher intensity (high EDPUT scribing) results in white, while a lower intensity maintains an indigo blue color. Since the purpose of the laser is to simulate a “worn look” (col. 1, line 26), the indigo blue is a dyed portion and that the laser removes part of the dyed parts to expose a white or gray color.] […]
creating a laser input file that is representative of a finishing pattern [Col. 5, line 66 to col. 6, line 4: “the EDPUT for each area on the jeans can be established. This information can be used to form the above-described matrix, storing any of the above-described parameters. This matrix can then be used as the information in the memory 195 which drives the controller to drive the laser.” The EDPUT (energy density per unit time) that is recorded is also known as a “pattern file,” which corresponds to the “laser input file” of the claim. See col. 10, lines 21-23: “The pattern file represents the power profile information for the specified pattern which is displayed and editable via the user interface.” See also col 11, lines 10-22 regarding the format of the file (“A new file format has been developed…which communicates precisely those parameters required for converting the desired image into laser control command”). See also claim 72: “forming a computer file which has a plurality of area representations, each area representation associated with a power representation representing said amount of laser power which needs to be applied to each of said areas to replicate said different areas of said first garment.”] from an existing jean made from a second denim material, wherein the first denim material comprises a different fabric characteristic from the second denim material, [Martin teaches that the laser input file is created based on patterns existing garment. In general, col. 5, lines 59-60 and col. 6 lines 11-13 teach “Different patterns [of an existing garment] can hence be scanned, e.g. using a scanner or camera” to obtain EDPUT levels and that “these techniques can replicate any desired look." In examples, the existing garment is a sandblasted garment, as described in col. 5, lines 37-60: “According to one aspect, typically sandblasted garments are examined. This examination reveals different shapes and wear patterns. These patterns are basically non-uniform in nature. A high degree of feathering, or variation of the material (abrasion), across the edges and top and bottom of a pattern is observed, either directly by a human examiner, or via an automated examination process… This look is then translated into an specified type of parameter matrix. The matrix can be an EDPUT matrix, a power matrix, a duty cycle matrix or a speed-matrix, for example…. Different patterns can hence be scanned, e.g. using a scanner or camera.” Thus, the pattern for the laser input file is from a garment made of a second material (the material of that garment) with a fabric characteristic (i.e., “sandblasted”) that is different from the first material, which has the fabric characteristic of not sandblasted, but is instead laser treated (see col. 3, line 66 to col. 4, line 2: “Simulates…as would be produced by a Sandblasting process.” The examined sandblasted garment is also denim jeans, as described in Martin, col. 1, lines 31-33: “sandblasting equipment to abrade the denim jeans with sand particles or other abrasive media”; and Martin, col. 5, lines 60-61: “The Scanner can evaluate each of the sections on the garment, here shown as denim jeans.”] […]
using a laser to create a finishing pattern on an outer surface of the jean based on the laser input file, [The image on the screen is applied to the material with a laser.” See col. 9, lines 42-43: “Figure 3 shows a graphical user interface which permits formation of a pattern, or a portion of a pattern which will form the basic design to be scribed on a garment.” Col. 11, lines 21-22: “converting the desired image into laser control command.” See also claim 73: “using said computer file to control a laser to mark a second garment in a way that replicates a pattern of the colors on the first garment.”] wherein based on the laser input file, the laser removes selected amounts of material from the surface of the first material at different pixel locations of the jean, [Col. 5, lines 23-27: “continuously and discontinuously changing the EDPUT level…By so doing this system alters the amount of change or abrasion to the textile material, as the laser scribes individual lines on the textile material.” Note that “abrasion” refers to the removal of material, and is also referred to as “wear” See also col. 8, lines 59-62: “The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” Regarding the aspect of pixel locations, see col. 11, lines 24-33: “Each value represents power level/duty cycle/EDPUT for each pixel in the image as well as other control values. This file format therefore includes an edput value, or at least a value indicative of the amount of effective energy to be applied to a pixel…” ]
for lighter pixel locations of the finishing pattern, a greater amount of the indigo […] cotton […] yarn is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo […] cotton […] yarn is removed, [Col. 8, lines 56-62: “color…formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing). the capability to continuously or discontinuously change the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any Section of the pattern. The shade is associated with the degree of abrasion or degree of wear. Hence, the ability to control the shade also allows control of the degree of abrasion and feathering.” That is, a high EDPUT (energy density per unit time) corresponds to a greater degree of abrasion, which corresponds to the white or gray color, which is a greater removal of the indigo dyed yarn, while a low corresponds to a lesser degree of abrasion, which corresponds to the indigo color, which is lesser removal of the indigo dyed yarn. The EDPUT is controlled via an image that is delineated by pixels in the file. See claims 90-91: “defining a file having different levels of effective applied energy, and using said file to control a number of said passes which are carried out in each of a plurality of areas…wherein said areas are pixels.” Col. 11, lines 40-42: “each pixel such as 372,374 may have a different EDPUT level associated with it. The EDPUT level is changed as the laser is Scanning from pixel to pixel.”] and
the finishing pattern created can extend across portions of the jean […] by exposing these portions to the laser. [Col. 12, lines 6-12: “FIGS. 7 and 8 show a whisker worn look with multiple lines from about ⅛ inch to about 2 inches in width by 1 to 14 inches in length. The color of the pattern changes from white or gray in the center of the pattern to indigo blue or black along the edges of the pattern. The whisker worn look can be along any area of the front and back of the denim jeans and may contain one or several rectangular sections.” Other patterns are shown in FIG. 6. As discussed above, the worn look is obtained by exposure to the laser under various energy density levels (see, e.g., col. 5, lines 23-27).]
Martin does not explicitly teach the following:
(1)	the following limitations: the first material comprises a “warp” and the indigo cotton yarn is comprised in said warp; the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”), “wherein the fabric panels are sewn together using thread”; and the portions of the garment across which the finishing pattern extend being “where two or more fabric panels are joined together by the threads”;  [The Examiner notes, however, that Martin’s disclosure is fully consistent with indigo ring-dyed cotton yarn, given that Martin teaches that blue is removed to expose white, even if Martin does not explicitly teach “ring-dyed.”] and
(2)	The creating the laser input file comprises “using machine learning to form a model, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern.”
Etheridge, in an analogous art, teaches limitations (1) listed above, which are well known features of denim garments. Etheridge teaches creating a “garment having a realistic visual effect of abraded denim” (see title), wherein the garment is indigo ring-eyed cotton yarn, as described in [0002] (“The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.”). Therefore, Etheridge is in the same field of endeavor as the claimed invention, and also pertains to garments of the same type of material. 
In particular, Etheridge teaches indigo cotton yarn being comprised in a “warp” of a first material, and the cotton yarn being “ring-dyed” (i.e., “ring-dyed warp yarn”) [[0002]: “Denim is a cotton fabric having a twill weave in which each warp yarn passes over a number of weft yarns, typically between two and four…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white.” That is, the warp yarn is “ring-dyed.”]. Etheridge further teaches “wherein the fabric panels are sewn together using thread” and the related limitation that the portions of the garment are “where two or more fabric panels are joined together by the threads” [[0009]: “The performance garment comprises a number of fabric panels that are adjoined together to form the garment… Each fabric panel is printed with a pattern that provides the fabric panel with the visual effect of abraded denim.” [0010]: “one or more of these friction-free seams have the appearance of characteristic denim seam abrasion, i.e. provide the visual effect of an abraded denim seam, i.e. provide the visual effect of an abraded denim seam.” Regarding the limitation of “sewn together using thread,” see [0048]: “Flatlock stitching is a preferred seam for high stretch performance garments because of its low profile and durability in areas of extreme tension.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and the teachings of Etheridge by implementing the features that: (a) the first material comprises a warp, and the indigo cotton yarn are comprised in said “warp”, (b) the cotton yarn are “ring-dyed” (i.e., “ring-dyed warp yarn”), (c) “the fabric panels are sewn together using thread”, and (d) the portions of the garment across which the finishing pattern extend are “where two or more fabric panels are joined together by the threads,” so as to meet the limitations of the instant claim pertaining to the features of the garment. The motivation would have been to assemble a denim garment using a suitable type of material that enables a fading effect (see Etheridge, [0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave…The indigo dyeing of the warp yarns is also conventionally controlled so that the core of the warp yarns remains white. Accordingly, as a denim garment is worn, it undergoes a natural abrasion or fading.”) and to assemble the garment using the known method of adjoining fabric panels (see Etheridge, [0009]: “fabric panels that are adjoined together to form the garment”), and to provide an abraded effect to multiple panels of the fabric (see Etheridge, [0009]: “Each fabric panel is printed with a pattern…”). 
Isola, in an analogous art, teaches the remaining limitations. Isola teaches “Image-to-Image Translation with Conditional Adversarial Networks” (title). Therefore, Isola is in the same field of endeavor as the claimed invention, namely neural network applications. Alternatively, Isola is reasonably pertinent to the problem of neural network data generation faced by the inventors of the claimed invention.
In particular, Isola teaches “using machine learning to form a model, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern” [Page 2, left column, 3rd paragraph: “we explore GANs in the conditional setting. Just as GANs learn a generative model of data, conditional GANs (cGANs) learn a conditional generative model. This makes cGANs suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image.” Note that “GAN” stands for “generative adversarial network” as stated in the preceding paragraph. The conditional GAN is trained and includes a generator and a discriminator, as described in § 2: “The generator G is trained to produce outputs that cannot be distinguished from ‘real’ images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generator’s ‘fakes’. This training procedure is diagrammed in Figure 2.” The training process (i.e., creating a model “formed through a machine learning”) is taught in § 2. In more detail, equation (1) in § 2.1 teaches that the objective is to train the discriminator D to distinguish between G(x,z) and y, where y is the “real” image, x is the observed image, corresponding to the “image of the existing garment with the finishing pattern,” and G(x,z) is the output image that is generated by the generator, corresponding to “the laser input file” that the model generates.]. The Examiner notes that the technique of Isola has wide applicability and is suitable for the type of images at issue, as evidence by the diverse types of image exemplified. For example, FIG. 1 shows the generation of abstracted image (a map) from a photo-realistic image (an aerial photo), and FIG. 14 shows fashion-type images.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin and Etheridge with the teachings of Isola by modifying the operation of “creating the laser input file” such that it comprises “using machine learning to form a model, wherein the model generates the laser input file for an image of the existing garment with the finishing pattern.” The motivation would have been to use a computer model that is suitable for image-to-image translation tasks wherein the output image can be generated based on an input image. Isola, page 2, left column, 3rd paragraph (“suitable for image-to-image translation tasks, where we condition on an input image and generate a corresponding output image”).

As to claim 10, the combination of Martin, Etheridge, and Isola teaches the method of claim 9, as set forth above.
Etheridge further teaches “wherein the first denim material comprises a weft comprising yarn that has not been indigo dyed.” [[0002]: “The unique appearance of denim garments, such as jeans, is largely attributable to the denim weave and to the abrasion of the denim fabric…Denim is a cotton fabric having a twill weave in which each warp yarn passes over a number of weft yarns, typically between two and four. Typically, only the warp yarn is dyed, such as with indigo, while the weft yarn remains white.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of references, the above further teachings of Etheridge by forming the first denim material such that it comprises a weft comprising yarn that has not been indigo dyed. The motivation would have been to use a typical type of denim material that is suitable for jeans, as taught by Etheridge ([0002]: “Typically, only the warp yarn is dyed, such as with indigo, while the weft yarn remains white.”). 

As to claim 13, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein the using a laser to create a finishing pattern on an outer surface of the jean comprises a single pass of the laser. [Martin, Col. 3 lines 62-64: “It also includes effective applied power being applied in multiple sessions or times, by applying multiple passes, e.g. of fixed power etc.” Martin, claim 87: “a number of passes of a laser.” The Examiner notes that a plurality of passes, as taught above, includes multiple instances of a single pass. See Martin, claim 89: “each of said passes being carried out at constant power.” Since the claim language uses the open-ended term “comprises,” the claim does not require all laser processing to consist of only a single pass. Therefore, multiple instances of a single pass reads on the limitation of “comprises a single pass.”]

As to claim 14, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein the using a laser to create a finishing pattern on an outer surface of the jean comprises multiple passes of the laser. [Martin, Col. 3 lines 62-64: “It also includes effective applied power being applied in multiple sessions or times, by applying multiple passes, e.g. of fixed power etc.” Martin, claim 87: “a number of passes of a laser.”]

As to claim 15, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein when using a laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed. [Martin, col. 3, lines 4-9: “Both the individual Scanned lines and different Sections of a lazed pattern can have varied energy density per unit time. The variation in energy density per unit time can be controlled by changing the power, speed, distance, or duty cycle of the laser as the lines are scribed on the material.” See also col. 3, lines 57-59 and col. 4, lines 34-49.]

As to claim 16, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein the first denim material comprises a first surface texture characteristic which is different from a second surface texture characteristic of the second denim material. [Martin teaches this limitation because, as discussed in the rejection of claim 9, the first denim material is a non-sandblasted, which has a different surface texture than the second denim material, which is sandblasted, since sandblasting affects the surface texture.] 

As to claim 17, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein the first denim material comprises a first dye characteristic which is different from a second dye characteristic of the second denim material. [Martin teaches this limitation because, as discussed in the rejection of claim 9, the first denim material is a non-sandblasted, whereas the second denim material is sandblasted, which results in higher level of dye wear as compared to the untreated material. Sandblasting affects the amount of dye wear, which is considered to be a “dye characteristic.” The term “dye characteristic” has been interpreted to cover a characteristic that describes the use or presence of dye, and is not limited to, for example, the composition of the dye.]

As to claim 19, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 wherein the first denim material comprises a first yarn characteristic which is different from a second yarn characteristic of the second denim material. [Martin teaches this limitation because, as discussed in the rejection of claim 9, the first denim material is a non-sandblasted, which has a level of wear different from that of the second denim material, which is untreated, since sandblasting causes wear on the yarns. Wear on dyed yarns is considered to be a “yarn characteristic.”]

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Etheridge and Isolda, and further in view of Costin et al. (US 2016/0263928 A1) (cited by applicant). 
As to claim 2, the combination of Martin, Etheridge, and Isola teaches the method of claim 1 wherein the generative adversarial network comprises a generative neural net and a discriminative neural net, [Isola, § 2: “The generator G is trained to produce outputs that cannot be distinguished from ‘real’ images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generator’s ‘fakes’. This training procedure is diagrammed in Figure 2.” See also § 2.2: “We adapt our generator and discriminator architectures from those in [30]. Both generator and discriminator use modules of the form convolution-BatchNorm-ReLu [18]. Details of the architecture are provided in the appendix.” ]. 
Martin further teaches “a plurality of laser input files and images of garments” [As discussed in the rejection of claim 1, Martin (col. 5, lines 37-60) teaches that laser input files are generated from examined sandblasted samples, which are analyzed in the form of images from a scanner or camera.]. 
Martin, as modified by the other references in the combination of references thus-far, does not teach the remaining limitations that pertain to the details of the training of the generative adversarial network, which involve the use of said “plurality of laser input files and images of garments” in the training.
Isola further teaches the generative adversarial network is trained by
providing as input a plurality of laser input files and images of garments […], [As noted above, the “plurality of laser input files” and “images of garments” are already taught by Martin. The training method is taught by Isola. Specifically, Isola, § 2 teaches: “conditional GANs learn a mapping from observed image x and random noise vector z, to y.” In more detail, equation (1) in § 2.1 teaches that the objective is to train the discriminator D to distinguish between G(x,z) and y, where y is the “real” image. In general, Isola teaches that the “real” image y may be something related to the observed image x, and that the relationship between x and y can be reversed. See, e.g., Isola, § 3.1, paragraph 5 “For our colorization experiments, the real and fake images were generated from the same grayscale input. For map ↔ aerial photo, the real and fake images were not generated from the same input.” As noted above, Martin (col. 5, lines 37-60) teaches that laser input files are generated from examined sandblasted samples. Therefore, x and y in Isola are respectively analogous to the examined sandblasted samples and the laser input file of Martin because the former is the basis for generating the latter. Regarding the limitation of “providing as input,” this limitation is met because x is inputted into the generator and y is inputted into the discriminator, both being parts of the entire GAN model.] and
the generative neural net generating laser input files candidates for the discriminative neural net to determine whether the candidates appear real or fake. [Isola, FIG. 2: “The discriminator, D, learns to classify between real and synthesized pairs.” As shown in the image, the training process includes “G tries to synthesize fake images that fool D” (i.e., candidate images) and “D tries to identify the fakes.” As noted above equation (1) in § 2.1 teaches that the objective is to train the discriminator D to distinguish between G(x,z) and y, where G(x,z) is the candidate and y is the “real” image.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of references, the above further teachings of Isola by implementing the training of the generative adversarial network such that it is trained by “providing as input a plurality of laser input files and images of garments, and the generative neural net generating laser input files candidates for the discriminative neural net to determine whether the candidates appear real or fake.” The motivation would have been to implement a process for training the generative neural network, as suggested by Isola (§ 2: “The generator G is trained to produce outputs that cannot be distinguished from ‘real’ images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generator’s ‘fakes’. This training procedure is diagrammed in Figure 2.”).
The thus-far combination of references does not teach the remaining limitation that the images of garments are images of garments “burned with the laser input files.”
Costin, in an analogous art, teaches the above limitation. Costin pertains to “generating a pattern used to process a surface of a fabric through laser irradiation, and fabric created thereby” (see title), and is therefore in the same field of endeavor as the claimed invention, namely apparel and apparel production. 
In particular, Costin teaches “images of garments burned with the laser input files.” [[0097]: “A generated pattern image for a ring spun pattern is illustrated in FIG. 11 and a resulting surface of a fabric after the surface has been lased using the pattern image of FIG. 11 is illustrated in FIG. 15… A generated pattern image for a combination of a stonewash enzyme pattern and a ring spun pattern is illustrated in FIG. 13 and a resulting surface of a fabric after the surface has been processed using the pattern image of FIG. 13 to form a lased pattern is illustrated in FIG. 16.” Note that the “pattern image” corresponds to a laser input file.” See [0052]: “the information associated with the pattern image generated at the pattern generation device 102 is in the form of an image file or pattern file, such as a bitmap, etc.” The image that is formed by a pattern image may be examined, as described in [0050]: “creation of the pattern image can be an iterative process. For example, a pattern image can be generated, the fabric can be processed through laser irradiation (lasing) to form a pattern corresponding to the pattern image onto the surface of the fabric, and the resulting fabric can be examined to determine whether the lased pattern created an appropriate aesthetic look… When the resulting processed fabric does not achieve the appropriate aesthetic look, the pattern image on the pattern generation interface, or a plurality of process parameters can be modified by the user.” This description teaches, to one of ordinary skill in the art, that the resulting fabric can be something that indicates the pattern image that was used.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Costin by modifying the data used in the training of the generative adversarial network such that the images of garments are images of garments “burned with the laser input files.” The motivation would have been to utilize data that has a relationship with the laser input file, as suggested by Costin ([0050]: “the resulting fabric can be examined to determine whether the lased pattern created an appropriate aesthetic look,” i.e., the resulting fabric can be used to indicate the pattern image that was used.). Furthermore, given that Martin, col. 6 lines 11-13 teach that its “techniques can replicate any desired look,” that Isolda teaches that the x and y images can be of related in various manners, and that Costin teaches that use of images of garments burned with the laser input files is known in the art, the instant limitation would have been obvious as a simple combination of known elements to yield the predictable result of performing training that associates the laser input files with the images of garments burned with the laser files. 

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Etheridge and Isolda, and further in view of Baiany (US 2017/0258158 A1).
As to claim 11, the combination of Martin, Etheridge, and Isola teaches the method of claim 9, wherein for the portions of the jean exposed to the laser where the fabric panels are joined, the fabric panels are joined together using a thread [these limitations are taught by Etheridge for the reasons given for the limitations of “wherein the fabric panels are sewn together using thread” and the related limitation that the portions of the garment are “where two or more fabric panels are joined together by the threads” in the rejection of claim 9.], but does not specifically the limitation of the thread “comprising cotton”
Baiany, in an analogous art, teaches the above limitation, which is well-known in the art. Biany teaches a “garment” and is therefore in the same field of endeavor as the claimed invention. 
In particular, Baiany teaches a thread “comprising cotton.” [[0026]: “The pocket 140 of the outer shell 110 is coupled to the inner shell 130 by a coupling mechanism 150…the coupling mechanism 150 can include one or more regions of stitching (stitches) at one or more locations of the pocket 140 (for example, along a boundary or perimeter region of the pocket 140). The stitching can include threads, fibers or filaments of any construction, including cotton, elastane, polyester, nylon, stretch thread, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Baiany by using “a thread comprising cotton” in the claimed manner, in order to use a known and suitable form of a coupling mechanism for garment parts. 

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Etheridge and Isolda, and further in view of Johnson et al. (US 2014/0064635 A1) (“Johnson”).
As to claim 12, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 the determining values for the laser input file comprises:
storing each […] value in the laser input file, [Martin, col. 6, lines 1-4: “This information can be used to form the above-described matrix, storing any of the above-described parameters. This matrix can then be used as the information in the memory 195 which drives the controller to drive the laser.] wherein the laser input file […] comprises a reverse image compared to target image. [Martin, col. 5, lines 59-61: “Different patterns can hence be Scanned, e.g. using a Scanner or camera. The Scanner can evaluate each of the Sections on the garment, here shown as denim jeans.” With respect to the aspect of “reverse image compared to,” Martin col. 8, lines 53-59: “one uniform color was formed after lazing and washing that was between indigo blue or black (for low EDPUT scribing) and white or gray (for high EDPUT scribing)….the EDPUT allows the image to assume any shade (after washing) between indigo blue and white, along any section of the pattern.” That is, the laser is used to remove material, wherein a higher intensity (higher watts-sec/mm3 EDPUT value, as shown in Tables III-IV, e.g.) results in white, while a lower intensity maintains a darker color (such as indigo blue or black). While this description explicitly applies to a garment that is being laser processed, it is implicitly disclosed that the same is true for the typically sandblasted garments, which are made of a similar material in which the outer part of the yarn is dyed while the inner part is white.]. Martin further teaches “the target image of the finishing pattern from the existing jean of the second denim material,” which has been interpreted to be the same as the aforementioned “target image” [i.e., taught in Martin, col. 5, lines 59-61: “Different patterns can hence be Scanned, e.g. using a Scanner or camera. The Scanner can evaluate each of the Sections on the garment, here shown as denim jeans.”].
The combination of references does not teach the further operations of “selecting a dark reference in the target image of the finishing pattern from the existing jean of the second denim material; for each pixel in the target image, calculating a difference value between a pixel value and the dark reference,” wherein the stored values are each the “difference value.”
Johnson, in an analogous art, teaches the above limitation. Johnson relates to an “image editing application.” Therefore, Johnson  is reasonably pertinent to the problem of image data processing faced by the inventors. 
In particular Johnson teaches “selecting a dark reference in the target image of the finishing pattern from the existing jean of the second denim material; for each pixel in the target image, calculating a difference value between a pixel value and the dark reference” [[0028]: “the pixel values in the background grain image 115 are all non-negative values (e.g., 0 to 255 or 0.0 to 1.0). This type of background grain image introduces a positive bias (with mean pixel value at or near 128 or 0.5)… Some embodiments generate a bias-free background grain image by calculating the mean pixel value of a raw (e.g., not previously processed for bias correction) background grain image and subtracting the mean pixel value from each pixel value of the raw background grain image.” Note that “mean pixel value” correspond to a “dark reference,” since the value is on a scale of 0 to 255. The examiner notes that the limitation of “the target image” is already taught by the existing references, and that Johnson is relied upon for the image normalization technique. The “grain image” in Johnson is analogous to the “target image” of the instant claim.] wherein the stored values are each the “difference value” [As noted above, the operation of “subtracting the mean pixel value from each pixel value” is a pre-processing operation. [0028]: “A bias-free background grain image can be the result of pre-processing.” Therefore, it updates the image values, and the updated values are the values that are stored and further used in subsequent processes (see [0029]).] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Johnson by implementing the operations of “selecting a dark reference in the target image of the finishing pattern from the existing jean of the second denim material” and “for each pixel in the target image, calculating a difference value between a pixel value and the dark reference” for the determining the values of the laser input file, wherein the stored values are each the “difference value.” The motivation would have been to process the pixel values to eliminate a positive bias, as suggested by Johnson ([0028]: “This type of…image introduces a positive bias (with mean pixel value at or near 128 or 0.5)… Some embodiments generate a bias-free…image”).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Etheridge and Isolda, and further in view of Cheng et al. (US 6,040,905 A) (“Cheng”).
As to claim 18, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 but does not explicitly teach the further limitation of “wherein the first denim material comprises a first base fabric color characteristic which is different from a second base fabric color characteristic of the second denim material.”
Cheng, in an analogous art, suggests the above limitation. Cheng teaches a “fiber color grading system” (abstract), applicable to cotton fibers (col. 1, line 11). Therefore, Cheng relates to materials for garments and is therefore reasonably pertinent to the problems faced by the inventors of the claimed invention.
In particular, Cheng suggests “wherein the first denim material comprises a first base fabric color characteristic which is different from a second base fabric color characteristic of the second denim material.” [Col. 6, lines 31-36 teaches: In the United States, cotton color grades fall into one of five color groups: White, Light Spotted, Spotted, Tinged and Yellow Stained. This chart is represented in FIG. 2.” That is, cotton may have a variety of colors, classifiable across a chart as shown in FIG. 2. Therefore, Cheng teaches that cotton of various colors as show in FIG. 2 are known in the art as suitable types of cotton.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Cheng so as to arrive at the limitation of “wherein the first denim material comprises a first base fabric color characteristic which is different from a second base fabric color characteristic of the second denim material.” Since Cheng teaches that cotton may have various colors, modifying the first denim material to comprise a cotton having a first base fabric color characteristic, and modifying the second denim material to have a second base fabric color characteristic that is different from the first fabric color characteristic would have been a simple substitution of one known element (cotton of a certain type of color) for another (cotton of another type of color) to obtain the predictable result of using cottons of different colors. The Examiner also notes that the primary reference Martin does not require cotton of any specific type of color or property not provided by the cotton taught in Cheng. To the contrary, Martin, col. 8, lines 53-59 suggests that “white or gray” colors are suitable. As such, use of cottons of various color would have yielded no more than predictable results. 

6.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Etheridge and Isolda, and further in view of Kan et al., “Color properties of cellulase-treated cotton denim fabric manufactured by torque-free ring spun yarn,” Textile Research Journal 81(9) 875–882 (2010) (“Kan”).
As to claim 20, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 but does not explicitly teach the further limitation of “wherein the first denim material comprises a first yarn weight characteristic which is different from a second yarn weight characteristic of the second denim material.”
Kan, in an analogous art, teaches the above limitations. Kan generally relates to “color properties of cellulase-treated cotton denim fabric” (title) for “denim apparel” (paragraph 1) and is therefore in the same field of endeavor as the claimed invention, namely apparel and apparel production. 
In particular, teaches “wherein the first denim material comprises a first yarn weight characteristic which is different from a second yarn weight characteristic of the second denim material” [Second page, Table 1, teaches two denim materials of different properties, as generally described on the left column of this page: “Two 100% singed, desized, pre-skewed and pre-shrunk (2% in warp direction and 1% in weft direction) with 3/1 right-hand twill cotton denim fabrics were obtained … having specifications as shown in Table 1. …The major difference between sample 1 and sample 2 of the denim fabrics was the amount of twist and bulkiness in the warp yarn…” As shown in Table 1, the two samples have different fabric weights (378 g/m2 and 380 g/m2), despite having the same yarn count. That is, since the yarn count is the same, there is a difference in yarn weight.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Kan by implementing the first and second denim material such that “the first denim material comprises a first yarn weight characteristic which is different from a second yarn weight characteristic of the second denim material.” This modification would have been to use a known and suitable type of material for the first and second denim material (e.g., a material of sample 1 for the first denim material and a material of sample 2 for the second denim material), which would have yielded no more than the predictable result of using known denim materials in the context of Martin’s techniques, which are compatible with jeans made from a wide range of denim materials. Therefore, the instant limitation would also have been obvious as a combination of prior art elements according to known methods to yield predictable results. 

As to claim 21, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 but does not explicitly teach the further limitation of “wherein the first denim material comprises a first yarn diameter characteristic which is different from a second yarn diameter characteristic of the second denim material.”
Kan, in an analogous art, teaches the above limitations. Kan generally relates to “color properties of cellulase-treated cotton denim fabric” (title) for “denim apparel” (paragraph 1) and is therefore in the same field of endeavor as the claimed invention, namely apparel and apparel production. 
In particular, teaches “wherein the first denim material comprises a first yarn diameter characteristic which is different from a second yarn diameter characteristic of the second denim material” [Second page, Table 1, teaches two denim materials of different properties, as generally described on the left column of this page: “Two 100% singed, desized, pre-skewed and pre-shrunk (2% in warp direction and 1% in weft direction) with 3/1 right-hand twill cotton denim fabrics were obtained … having specifications as shown in Table 1.” As shown in Table 1, the two samples have different yarn diameters for the warp (0.34 and 0.42, respectively)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Kan by implementing the first and second denim material such that “the first denim material comprises a first yarn diameter characteristic which is different from a second yarn diameter characteristic of the second denim material.” This modification would have been to use a known and suitable type of material for the first and second denim material (e.g., a material of sample 1 for the first denim material and a material of sample 2 for the second denim material), which would have yielded no more than the predictable result of using known denim materials in the context of Martin’s techniques, which are compatible with jeans made from a wide range of denim materials. Therefore, the instant limitation would also have been obvious as a combination of prior art elements according to known methods to yield predictable results.

As to claim 22, the combination of Martin, Etheridge, and Isola teaches the method of claim 9 but does not explicitly teach the further limitation of “wherein the first denim material comprises a first yarn twist characteristic which is different from a second yarn twist characteristic of the second denim material.” 
Kan, in an analogous art, teaches the above limitations. Kan generally relates to “color properties of cellulase-treated cotton denim fabric” (title) for “denim apparel” (paragraph 1) and is therefore in the same field of endeavor as the claimed invention, namely apparel and apparel production. 
In particular, teaches “wherein the first denim material comprises a first yarn twist characteristic which is different from a second yarn twist characteristic of the second denim material” [Second page, Table 1, teaches two denim materials of different properties, as generally described on the left column of this page: “Two 100% singed, desized, pre-skewed and pre-shrunk (2% in warp direction and 1% in weft direction) with 3/1 right-hand twill cotton denim fabrics were obtained … having specifications as shown in Table 1. …The major difference between sample 1 and sample 2 of the denim fabrics was the amount of twist and bulkiness in the warp yarn…” As shown in Table 1, the two samples have different fabric weights (378 g/m2 and 380 g/m2), despite having the same yarn count. That is, since the yarn count is the same, there is a difference in yarn weight.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Martin, Etheridge, and Isola with the teachings of Kan by implementing the first and second denim material such that “the first denim material comprises a first yarn twist characteristic which is different from a second yarn twist characteristic of the second denim material.” This modification would have been to use a known and suitable type of material for the first and second denim material (e.g., a material of sample 1 for the first denim material and a material of sample 2 for the second denim material), which would have yielded no more than the predictable result of using known denim materials in the context of Martin’s techniques, which are compatible with jeans made from a wide range of denim materials. Therefore, the instant limitation would also have been obvious as a combination of prior art elements according to known methods to yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al., "Fashion Style Generator" (NPL) teaches GANs in fashion-related style transfer, similar to the technique shown in FIG. 15 of this application. 
US-20190177895-A1 teaches related techniques in laser processing of garments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124